Nott, J.,
delivered the opinion of the court:
• It is understood in this case that the petition alleges the right of the claimant as surveyor of customs, performing the duties of collector, at Cincinnati, to a maximum compensation of $5,000 and no more; that the Treasury has accorded this right in the settlement of the claimant’s accounts; that the Treasury also concedes the right of the claimant to recover, as “ designated depositary,” his commissions on ordinary deposits within the maximum before mentioned of $5,000 per annum, and that the only question really in dispute is, whether a u des*234ignated depositary” is entitled to commissions upon “transfer deposits,” i. e., upon' moneys transferred to him by other departments of the Treasury, as distinguished from moneys paid to him as the representative of the Treasury itself.
Upon that question we are all agreed that the claimant is not entitled to recover, and the reasons for the decision are set forth in the opinion in McLean’s Case, (ante.)
Therefore judgment will be rendered for only the claimant’s commissions upon the deposits paid to him as “ designated depositary f which, under the Act 2d March, 1853, (10 Stat. L., p. 172,) are to be computed as follows:
From 9th October, 18G6, to 30th June, 1867:
Maximum compensation, (atrateof $5, OOOperannum) $3,529 00
Paid to him by the Treasury, (at rate of $3,000 per annum). $2,118 11
Earned for storage... Commissions earned as depositary. 1,243 75
-3? 361 86
From 1st July, 1867, to 30th June, 186S :
Maximum compensation one fiscal year. $5,000 00
Paid to him by the Treasury. $3,000 00
Allowed for storage.-. 1, 891 71
Balance of commissions to be recovered.. 108 29
- 5,000 00
From 1st July, 1868, to 30th April, 1869:
Maximum compensation, (atrateof $5,000 per annum) $4,166 60
Paid to him by the Treasury, (at rate of $3,000 per annum). $2,500 00
Allowed by the Treasury for storage.... 1,108 35
Balance of commissions to be recovered. 558 25
- 4,166 60
G-iving as the commissions to be recovered:
For first fiscal year. $1,243 75
For second fiscal year.. .. 108 29
For third fiscal year. 558 25
Amounting in the aggregate to. 1,910 29
The judgment of the court is that the claimant recover $1,910.29.
*235Drake, Cb. J., dissented from tbe judgment, but agreed that tbe claimant was not entitled to recover commissions upon tbe “ transfer deposits.”